Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 12/22/2021 and 10/19/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the references listed in the information disclosure statements are being considered by the examiner.
EXAMINER'S AMENDMENT
3.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.	The application has been amended as follows:
	In line 3 of claim 9 “the DC-capacitor” has been changed to -- the DC-link capacitor --
In line 4 of claim 17 “the DC-capacitor” has been changed to -- the DC-link capacitor --
In lines 5-6 of claim 17 “the average component of an output power from the fluctuating component of the output power” has been changed to -- an average component of an output power from a fluctuating component of the output power --

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE 
Allowable Subject Matter
5.	Claims 1-23 are allowed.
6.	The following is an examiner's statement of reasons for allowance:
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a system comprising, inter alia, a controller configured to determine an average component and a fluctuating component of an output power of the inverter based on the obtained current and voltage values, and determine a current reference for controlling the rectifier based on the average component and the fluctuating component of the output power.
Claims 2-8 depend directly or indirectly on claim 1 therefore these claims are also allowable as being dependent on an allowable base claim. 

Independent claim 9 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach, a method comprising, inter alia, determining an average component and a fluctuating component of an output power of the inverter based on the obtained current and voltage values, and determining a current reference for controlling the rectifier based on the average component and the fluctuating component of the output power.
Claims 10-16 depend directly or indirectly on claim 9 therefore these claims are also allowable as being dependent on an allowable base claim. 

Independent claim 17 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach, a controller comprising: a de-coupler configured to, inter alia, decouple the average component of an output power from the fluctuating component of the output power, the output power being determined based on the received current and voltage values, wherein the controller is configured to determine a current reference for controlling the rectifier based on the average component and the fluctuating component of the output power.
Claims 18-23 depend directly or indirectly on claim 17 therefore these claims are also allowable as being dependent on an allowable base claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

CONCLUSION
7.	The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
Liu et al. Pub. No.: US 20170366082 A1 discloses an electrical system including: a three phase AC input supply; three or more H-bridge converter cells, each H-bridge converter cell having: an active front end rectifier for receiving the three phase AC input supply and transforming it into a DC supply providing a rectifier current, a capacitor suitable to receive a capacitor current, the capacitor smoothing the DC supply, and an inverter suitable to receive an inverter current, wherein said inverter transforming the received inverter current into a single phase AC supply; and a control subsystem, which provides a signal to each active front end rectifier to vary its respective rectifier current. The control subsystem may modify said signal based upon a feed-forward load current corresponding to the inverter current. For example, the control subsystem may include one or more proportional-integral (PI) controllers. 

Tomita et al. Pub. No.: US 20190149055 A1 discloses an apparatus for controlling a power converter, the power converter comprising: a first converter configured to convert an AC voltage supplied from an alternating current (AC) power source into a direct-current (DC) voltage by operations of an input side switch; a DC link capacitor configured to be charged with the DC voltage supplied from the first converter; a second converter being configured to step down the DC voltage supplied from the DC link capacitor by operations of the one or more output side switches and supply the stepped down voltage to the object to be powered; and a first voltage detector is configured to detect a DC voltage output from the diode bridge circuit, a second voltage detector  is electrically connected in parallel with the DC link capacitor  and a third voltage detector configured to detect an output voltage of the second converter, a switch controller configured to operate the input side switch to control a link voltage that is a voltage across the DC link capacitor to a command voltage higher than the lower limit.

Becerra et al. Pub. No.: US 20150162859 A1 discloses a controller is coupled to rectifier and to inverter. The controller receives three-phase motor current measurements from at least one current sensor, which is coupled to electric motor. The controller includes a d-q conversion module, a current command generator, a PI controller, an a-b-c conversion module, and a modulator.

CONTACT INFORMATION
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HTET Z. KYAW whose telephone number is (571) 270-5391. The examiner can normally be reached on MON-FRI: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on (571) 272- 3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

(07/19/2022)

/Htet Z. Kyaw/ 
Examiner, Art Unit 2837


21 July 2022
/EMILY P PHAM/Primary Examiner, Art Unit 2837